By the COURT.
In this cause we think that the writ must issue. The whole matter," as to the bill of exceptions, seems *157to have been one of accommodation between the attorneys of the respective parties, and, under the circumstances, we think all objections as to the presentment of the bill to the judge should be deemed waived.
The writ to be issued, however, will direct the judge of the court below to settle the bill of exceptions referred to in the petition and answer, and certify the same, if on examination he should find it to be true and correct.